Citation Nr: 0932616	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for left elbow 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for fatigue, to include 
chronic fatigue syndrome.

4.  Entitlement to service connection for sleep disturbance.

5.  Entitlement to an initial compensable rating for mixed 
tension musculoskeletal headaches.

6.  Entitlement to an increased rating for low back strain, 
rated as noncompensable prior to November 26, 2008, and as 10 
percent disabling on and after that date.

7.  Entitlement to an initial rating higher than 30 percent 
for depression with posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 
1993, July 1999 to August 2002, and January 2003 to August 
2004.  He had additional service with the Army National Guard 
from May 1994 to August 1995.  His numerous awards and medals 
include the Combat Infantryman Badge, Bronze Star Medal with 
"V" device, and Armed Forces Expeditionary Medal with 
Arrowhead Device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, and from January 2006 and 
August 2006 rating decisions of the RO in Roanoke, Virginia.

By written statement received in April 2009, the Veteran 
withdrew his appeals concerning his claims for service 
connection for obesity and for increased ratings for left 
shoulder strain and residuals of a fracture of the left 
wrist.  The Board will limit its consideration accordingly.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
that proceeding is of record.

The issue of entitlement to service connection for left elbow 
disability is addressed herein, while the remaining issues 
are addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The Veteran's left elbow disability is etiologically related 
to service.


CONCLUSION OF LAW

Left elbow disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for left elbow disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection also 
may be granted for any disease initially diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
his left elbow disability because it is related to service.  
Specifically, he maintains that he was diagnosed with 
epicondylitis during service and that the condition 
subsequently worsened after he fractured his left wrist and 
wore a full-arm cast for a prolonged period.  He also 
maintains that his current left elbow disability, which he 
described as manifested by pain and stiffness in the elbow, 
has existed since service.

Service treatment records confirm that the Veteran was 
diagnosed with left lateral epicondylitis in July 2001 after 
complaining of left elbow pain for five to six weeks.  He was 
treated for the condition again in October 2001, and in 
December 2001 he reported improvement of his symptoms since 
undergoing treatment.

On VA examination in June 2004, the Veteran reported having 
occasional left elbow pain after repetitive motion.  Physical 
examination of the elbow revealed no redness, swelling, or 
tenderness of the elbow, and there was full range of motion 
without pain after repetition.  The examiner diagnosed no 
left elbow problem.  On VA examination in March 2006, the 
Veteran again reported having discomfort in his left elbow 
with overuse.  Physical examination revealed full range of 
motion, but there was minimal tenderness over the left 
lateral epicondyle.  The examiner rendered a diagnostic 
assessment of left lateral epicondylitis, with residuals.

The Board notes that pain alone, without an underlying 
disorder, cannot be service-connected.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  However, the March 
2006 VA examiner determined that the Veteran had residuals of 
his in-service left lateral epicondylitis.  Since the record 
shows that the Veteran was treated for epicondylitis in 
service and since a trained medical professional has linked 
his current left elbow disability to that disorder, the Board 
finds that the preponderance of the evidence is in favor of 
the claim.  Accordingly, service connection for left elbow 
disability, characterized as residuals of left lateral 
epicondylitis, is warranted.
	

ORDER

Entitlement to service connection for left elbow disability 
is granted.


REMAND

A supplemental statement of the case dated in March 2009 
reflects that the RO obtained and considered VA treatment 
records dated through December 2008 in readjudicating the 
remaining claims on appeal.  In addition, a November 2008 VA 
examination report indicates that an X-ray study of the 
Veteran's low back was performed at a VA medical facility in 
February 2008.  These records are not associated with the 
claims folders.  In addition, although the Veteran testified 
in June 2009 that he had been treated at VA medical 
facilities in Winston-Salem and Durham, only treatment 
records from the Winston-Salem facility are of record.

Since it appears that pertinent VA treatment records have not 
been associated with the claims folders and that other 
pertinent VA treatment record records might be outstanding, 
the Board finds that a remand is necessary so that those 
records can be obtained.  See 38 C.F.R. § 3.159(c)(2).

With respect to the claim for service connection for GERD, 
the Veteran contends that he developed this disorder as a 
result of his in-service use of medication to treat joint 
pain.  He testified that he often was given pain medication 
by platoon medics and that such treatment was undocumented.  
In addition, he told an October 2005 VA examiner that his 
symptoms had begun two to three years earlier.

Service treatment records reflect no complaint or treatment 
related to GERD, but they do reflect that the Veteran 
sustained joint injuries for which he was prescribed pain 
medication.  In any event, the Board finds the Veteran's 
account of his use of pain medication during service to be 
credible.

The Veteran was released from active duty in August 2004.  An 
October 2004 VA treatment record reflects that he denied 
having gastrointestinal problems such as dyspepsia, 
hematemesis, melena, constipation, diarrhea, or jaundice.  
However, an April 2005 private treatment record reflects that 
he reported to an urgent care center complaining of abdominal 
pain and a sour taste in his mouth.  He stated that he had 
experienced those symptoms once or twice in the last couple 
of months.  The certified physician's assistant who evaluated 
the Veteran rendered a diagnosis of abdominal pain/atypical 
chest pain and possible GERD/peptic ulcer disease or 
gallbladder disease.

In October 2005, the Veteran was afforded a VA examination.  
The VA examiner diagnosed GERD but did not opine regarding 
the etiology of the condition.  In light of the Veteran's 
statements concerning the onset of his current disability and 
his credible statements concerning his in-service use of pain 
medication, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of his GERD.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2008).

Finally, the Veteran testified in June 2009 that the VA 
examiner who most recently evaluated the severity of his 
depression with PTSD spent approximately seven minutes 
conducting the examination.  He testified that the claims 
folders were not reviewed and that the examiner spent much of 
the short interview discussing facts not relevant to the 
Veteran's psychiatric disability.  In light of the Veteran's 
testimony, the Board finds that the most recent VA 
examination is inadequate for rating purposes and that a new 
VA examination is warranted.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding VA treatment records from 
the VA medical facility in Durham, 
North Carolina, for the period since 
August 2004 and from the VA outpatient 
clinic in Winston-Salem, North 
Carolina, for the period since June 
2007.  It also should attempt to obtain 
any other pertinent records identified 
by the Veteran.  If it is unsuccessful 
in obtaining any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his 
representative and request them to 
provide the outstanding evidence.

2.  Then, the Veteran should be 
afforded a VA examination by a 
physician with appropriate to determine 
the nature and etiology of his GERD.  
The claims folders must be made 
available to and reviewed by the 
examiner, and any indicated tests and 
studies should be performed.

Based upon the examination results and 
the claims folders review, the examiner 
should provide an opinion with respect 
to the Veteran's GERD as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.  The 
examiner should assume for the purpose 
of making this determination that the 
Veteran's statements concerning his in-
service use of pain medications are 
credible. The rationale for all 
opinions expressed should be provided.

3.  The Veteran also should be afforded 
an examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his depression 
with PTSD.  The claims folders must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should identify all 
current manifestations of the Veteran's 
depression with PTSD and should provide 
an opinion concerning the current 
degree of social and occupational 
impairment resulting from it.  The 
examiner should distinguish the 
manifestations of any non service-
connected disorders from those of the 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
based solely on the service-connected 
psychiatric disability and explain the 
significance of the score assigned.

The rationale for all opinions 
expressed must be provided.

4.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims based 
on a de novo review of the record.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


